

	

		II

		109th CONGRESS

		1st Session

		S. 804

		IN THE SENATE OF THE UNITED STATES

		

			April 14, 2005

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow

		  certain coins to be acquired by individual retirement accounts and other

		  individually directed pension plan accounts, and for other purposes.

		  

	

	

		1.Short

			 titleThis Act may be cited as

			 the Options for Investors through

			 United States Certified Coins Act of 2005.

		2.Certain coins not

			 treated as collectibles

			(a)In

			 generalParagraph (3) of section 408(m) of the Internal Revenue

			 Code of 1986 (relating to exception for certain coins and bullion) is

			 amended—

				(1)in subparagraph

			 (A), by striking or at the end of clause (iii) and by inserting

			 after clause (iv) the following new clause:

					

						(v)a

				coin which—

							(I)is certified by

				an independent, third-party grading service,

							(II)is, or was at

				any time, legal tender in the United States, and

							(III)is traded on a

				nationally recognized electronic coin trading network or listed by an

				independent coin wholesale reporting service,

				or

							, and

				(2)in subparagraph

			 (B), by inserting in coin or bar form after

			 bullion.

				(b)Effective

			 dateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2004.

			

